ON REHEARING
PER CURIAM.
We deny the petition for rehearing filed by appellant. We grant the request of ap-pellees on rehearing to delete footnote 1 of the opinion of November 24, 1982. Although we note that the appellees alleged in the trial court that they had tendered ownership of the van to appellant in exchange for full payment of the policy and also suggested at trial that appellant should be directed to make full payment under the policy and “At that point Utica would own the van”, we agree that ownership of the van after payment of the insurance coverage was not an issue on appeal. We adhere to the opinion of November 24, 1982 except for withdrawing footnote 1.
ANSTEAD, HERSEY and WALDEN, JJ., concur.